NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  DONALD JOSEPH WALTER, Appellant.

                             No. 1 CA-CR 20-0063
                               FILED 8-10-2021


          Appeal from the Superior Court in Maricopa County
                       No. CR2018-122194-001
        The Honorable Julie Ashworth LaFave, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Jeffrey L. Force
Counsel for Appellant
                            STATE v. WALTER
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Peter B. Swann delivered the decision of the court, in which Presiding
Judge Jennifer B. Campbell and Judge Lawrence F. Winthrop1 joined.


S W A N N, Judge:

¶1             Donald Joseph Walter appeals from his convictions of two
counts of aggravated driving while under the influence of intoxicating
liquor (“aggravated DUI”) and the resulting imposition of probation.
Walter’s counsel filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969), certifying that, after
a diligent search of the record, counsel identified no arguable question of
law that was not frivolous. Walter was given the opportunity to file a
supplemental brief in propria persona but did not do so. Counsel now asks
this court to search the record for fundamental error. See Smith v. Robbins,
528 U.S. 259 (2000); Anders, 386 U.S. 738; State v. Clark, 196 Ariz. 530, 537,
¶ 30 (App. 1999). After reviewing the record, we affirm Walter’s
convictions and the resulting probation.

                 FACTS AND PROCEDURAL HISTORY

¶2            A grand jury indicted Walter on two counts of aggravated
DUI. The state alleged that Walter violated A.R.S. §§ 28-1381(A)(1)–(2) and
-1383(A)(3)(a) by driving a vehicle with a passenger under 15 years of age
while under the influence of alcohol that caused him to be impaired to the
slightest degree and to have a blood alcohol concentration (“BAC”) of 0.08
or more within two hours of driving.

¶3            At trial, the state presented evidence establishing the
following facts. Mesa Police Officer Davison was patrolling a highway one


1      Judge Lawrence F. Winthrop was a sitting member of this court
when the matter was assigned to this panel. He retired effective June 30,
2021. In accordance with the authority granted by Article 6, Section 3, of
the Arizona Constitution and pursuant to A.R.S. § 12-145, the Chief Justice
of the Arizona Supreme Court has designated Judge Winthrop as a judge
pro tempore in the Court of Appeals, Division One, for the purpose of
participating in the resolution of cases assigned to this panel during his
term in office.


                                       2
                            STATE v. WALTER
                            Decision of the Court

evening in May 2018 when he came across a disabled truck on an exit ramp.
The officer parked his patrol car behind the truck and saw Walter sitting in
the driver’s seat. Walter’s eight-year-old son was also in the truck. Walter
stumbled as he got out of his truck, and Officer Davison noticed that
Walter’s speech was slurred.

¶4          Arizona Department of Public Safety Troopers Johnson and
Gardner soon arrived to take over the investigation. Trooper Johnson noted
that Walter displayed signs and symptoms consistent with alcohol
impairment, including bloodshot watery eyes and a very strong odor of
alcohol. Trooper Gardner administered field sobriety tests. Walter’s
performance on those tests indicated alcohol impairment.

¶5            Trooper Gardner arrested Walter and drove him to a DUI van.
Walter consented to a blood test, which a qualified phlebotomist
performed. Blood analysis revealed that Walter’s BAC was 0.187. A
forensic scientist testified that according to the relevant scientific consensus,
“anybody whose alcohol concentration is above a [0.08] is impaired for the
task of operating a motor vehicle.”

¶6            After the state rested, the superior court denied Walter’s
motion for judgments of acquittal. Walter did not present any evidence in
his defense. The jury convicted Walter as charged.

¶7             At sentencing, the superior court entered judgment on the
verdicts, suspended the imposition of sentence, and placed Walter on two
concurrent two-year terms of supervised probation. The court imposed
several fines and fees as conditions of Walter’s probation. The court further
ordered Walter to serve ten days in jail but awarded him one day of
presentence incarceration credit and suspended the remaining nine days,
which could be deleted upon Walter’s completion of a substance abuse
program.

                                DISCUSSION

¶8            We detect no fundamental error. The record demonstrates
that the superior court afforded Walter all his constitutional and statutory
rights, and that the proceedings complied with the Arizona Rules of
Criminal Procedure. Walter was present and represented by counsel at all
stages of the proceedings, the jury was properly comprised and instructed,
and the record shows no evidence of juror or prosecutorial misconduct. The
jury returned unanimous verdicts, confirmed by juror polling.




                                       3
                            STATE v. WALTER
                            Decision of the Court

¶9            The evidence sufficiently supported the jury’s verdicts—the
evidence established that Walter, accompanied by an eight-year-old child,
drove a truck while impaired beyond the slightest degree with a BAC of
more than 0.08. See A.R.S. §§ 28-1381(A)(1)–(2), -1383(A)(3). At sentencing,
the superior court considered a presentence report, gave Walter an
opportunity to speak, and stated on the record the evidence and factors it
considered in suspending the imposition of sentence. See Ariz. R. Crim. P.
(“Rule”) 26.9, 26.10. The terms and conditions of probation were
authorized by statute and imposed in a lawful manner. See A.R.S. §§ 13-
901, -902(A)(3); A.R.S. § 28-1381, -1383.

                               CONCLUSION

¶10            We affirm Walter’s convictions and probation. Defense
counsel’s obligations pertaining to this appeal have come to an end. See
State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Defense counsel must only
inform Walter of the outcome of this appeal and his future options, unless
counsel’s review reveals an issue appropriate for submission to the Arizona
Supreme Court by petition for review. Id. Walter has 30 days from the date
of this decision to proceed with a petition for review in propria persona. Rule
31.21(b)(2)(A). Upon the court’s own motion, Walter has 30 days from the
date of this decision to file a motion for reconsideration. See Rule 31.20(c).
A timely motion for reconsideration will extend the deadline to file a
petition for review. See Rule 31.21(b)(2)(A).




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         4